 

AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This AMENDMENT TO ASSET PURCHASE AGREEMENT, dated January 30, 2015, (the
“Amended Agreement”), is intended to amend that certain Asset Purchase Agreement
dated November 7, 2014 (the “Original Agreement”), by and among Amarantus
Bioscience Holdings, Inc., a Nevada corporation (“Amarantus”), Regenicin, Inc.,
a Nevada corporation (“Regenicin”), Clark Corporate Law Group, LLP (fka Cane
Clark, LLP, hereinafter “CCLG”), and Gordon & Rees, LLP (“Gordon & Rees”), but
only as to the rights and obligations of Amarantus, Regenicin and CCLG (the
“Affected Parties”). As a result, the only signatories to this Amended Agreement
shall be the Affected Parties.

 

RECITALS

 

WHEREAS, the Affected Parties wish to amend the Original Agreement as to the
terms identified herein, but to leave the remaining document in full force and
effect, without other alteration;

 

NOW THEREFORE, in consideration for the mutual covenants, agreements and
representations and warranties contained herein and the Original Agreement, the
parties, intending to be legally bound hereby, agree as follows: 

 

ARTICLE I -- Terms of Transaction

Paragraph 1.2 (a) of the Original Agreement shall be amended to read, in its
entirety, as follows:

 

1.2  Purchase Price.

(a)    In exchange for the sale and conveyance of the Purchased Assets as
recited in Section 1.1 hereof, and in reliance upon the covenants, agreements
and representations and warranties contained herein, Amarantus shall pay to
Regenicin aggregate cash consideration of US$3,600,000 (Three Million Six
Hundred Thousand United States Dollars) (the “Purchase Price”). The Purchase
Price shall be paid as follows:

(1) On the Closing Date: US$300,000 (Three Hundred Thousand United States
Dollars) to Regenicin, and US$200,000 (Two Hundred Thousand Dollars) to CCLG;

(2) On or before December 31, 2014: US$150,000 (One Hundred Fifty Thousand
United States Dollars) to Regenicin, and US$100,000 (One Hundred Thousand
Dollars) to CCLG;

(3) On January 31, 2015: US$75,000 (Seventy Five Thousand United States Dollars)
to Regenicin, and US$25,000 (Twenty Five Thousand United States Dollars) to
CCLG;

(4) On February 10, 2014: US$250,000 (Two Hundred Fifty Thousand United States
Dollars) to Regenicin; and

 

 



(5) On February 20, 2014: US$2,300,000 (Two Million Three Hundred Thousand
United States Dollars) to Regenicin, and US$200,000 (Two Hundred Thousand United
States Dollars) to CCLG (collectively the “Payment Date”).

1.3 Litigation Costs.

Paragraph 1.3 shall be amended to add, in addition to the paragraph already
contained in the Original Agreement, the following provision:

“On or before February 10, 2014, if there has been no extension of time to file
with the Court in regard to the order to show cause currently pending before the
Court in the Lonza Litigation, the Affected Parties shall instruct Gordon and
Rees or such attorneys as they mutually agree, to prepare a response as required
by the Court. This response shall be prepared at Amarantus’ sole expense and
cost, and filed on time with the Court, unless the matter is continued prior to
the due date of said response.”

 

All other terms not identified herein shall remain unchanged.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

 

AMARANTUS BIOSCIENCE HOLDINGS, INC.

 

 

By: /s/ Robert Farrell

Name: Robert Farrell

Title: Chief Financial Officer

 

 

REGENICIN, INC.

 

 

By: /s/ Randall E. McCoy

Name: Randall E. McCoy

Title: Chief Executive Officer

 

 

CLARK CORPORATE LAW GROUP

 

 

By: /s/ Authorized Signatory

Name: Authorized Signatory

Title: Manager

 



2

 

